IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,354-02




IN RE REGINALD K. RICKS




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1112841-A IN THE 263RD DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R


            Relator filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has been trying to obtain copies of his trial
transcripts, or of the court reporter’s untranscribed notes or original recording of the proceedings,
but that he has been informed that the district clerk does not have those documents.  Relator sought
to compel the court reporter to comply with Rule 13.6 of the Texas Rules of Appellate Procedure
by filing the untranscribed notes or the original recording of his trial with the Harris County District
Clerk.
            On March 6, 2013, this Court held in abeyance and ordered the District Clerk to respond as
to whether or not the court reporter had complied with Rule 13.6 by filing her notes with the Harris
County District Clerk.  On June 26, 2013, this Court received a response from the Harris County
District Clerk.  According to the Clerk, the court reporter’s notes had been on file at the Harris
County Records Center, but that they had been checked out and filed with the District Clerk prior
to June 19, 2013.  The court reporter has now complied with Rule 13.6.  Relator is not entitled to free
copies of the records, but should be able to purchase them from the Harris County Clerk’s Office. 
Leave to file is now denied.


Filed: October 23, 2013
Do not publish